


 

Exhibit 10(ii)

 

 

 

STATE OF NORTH CAROLINA

 

AMENDMENT TO

 

 

EMPLOYMENT AGREEMENT

COUNTY OF MECKLENBURG

 

 

 

 

THIS AMENDMENT, made and entered into effective the 1st day of September 2002,
by and between FAMILY DOLLAR STORES, INC., a Delaware corporation (hereinafter
referred to as the “Company”); and R. James Kelly (hereinafter referred to as
the “Employee”);

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee entered into an Employment Agreement
effec-tive December 17, 1996, as amended by Amendments to Employment Agreement
effective June 21, 1999, and September 2, 2001, (hereinafter referred to as the
“Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Employee agree as follows:

 

1.                    Section 1.04 of the Agreement is amended by adding “Utah”
to the list of states constituting the “Present Territory.”

 

2.                    In the fifth line of Section 2 of the Agreement delete the
date “August 31, 2002” and substitute in lieu thereof the date “August 30,
2003”.

 

3.                    In the fourth line of Section 5.01 of the Agreement delete
the date “August 31, 2002” and substitute in lieu thereof the date “August 30,
2003”.

 

4.                    Section 5.02 (c) of the Agreement is deleted and the
following is substituted in lieu thereof:

 

                      “(c) Take twenty days (exclusive of Saturdays, Sundays and
paid Company holidays) of vacation during the twelve month period commencing
September 1, 2002.  Vacation time will accrue ratably during the course of said
period and cannot be accumulated from year to year except that up to five days
of vacation not taken in said twelve month period may be carried over to the
next twelve month period.”

 

5.                    Section 6.02 of the Agreement is deleted and the following
is substituted in lieu thereof:

 

“6.02.  Upon termination of this Agreement by the Company, other than for Cause,
except for the provisions of Paragraph 4, the Employee’s employment under the
terms of this Agreement and all other agreements and contracts between the
Employee, the Company and the Company’s Affiliate and subsidiary corporations,
shall be terminated effective on the Termination Date.  In the event the Company
terminates this Agreement prior to August 30, 2003, for reasons other than for
Cause or Medical Disability, the Company shall pay to the Employee one hundred
eighty (180) days of the base salary set forth in Paragraph 5.01 above (which
shall constitute payment in full of the compensation due to the Employee
hereunder).  Any such payments shall be made in six (6) equal monthly
installments with the first installment due and payable not later than thirty
(30) days after the Termination Date.  Payments made by the Company to the
Employee under this Paragraph 6.02 are herein called “Termination
Compensation.”  In the event the Employee accepts or begins other employment as
an employee, consultant or in any other capacity prior to the date on which the
last monthly installment of Termination Compensation is due and payable, the
monthly payments of any unpaid balance of the Termination Compensation as of the
date of such new employment shall be (i) eliminated if the monthly base salary
and all other monthly remuneration and compensation from the new employment
exceeds the monthly base salary of the Employee in effect on the date of the
notice, or (ii) reduced to the amount by which the monthly base salary of the
Employee in effect on the date of the notice exceeds the monthly base salary and
all other monthly remuneration and compensation from the new employment.  The
Employee agrees to pursue reasonable, good faith efforts to obtain other
employment in a position suitable to his background and experience.

 

 

--------------------------------------------------------------------------------


 

 

                      In the event this Agreement is not terminated by the
Company or the Employee for any reason prior to August 30, 2003, and the Company
and the Employee do not agree in writing before August 30, 2003, to extend the
term of this Agreement beyond August 30, 2003, or to enter into a new agreement
to extend the employment relationship beyond August 30, 2003, this Agreement
shall terminate automatically on August 30, 2003, which shall be the Termination
Date, and the Company shall pay to the Employee sixty (60) days of the base
salary set forth in Paragraph 5.01 (which shall constitute payment in full of
the compensation due to the Employee hereunder).  Any such payments shall be
made in two (2) equal monthly installments with the first installment due and
payable not later than thirty (30) days after the Termination Date.”

 

                                                                   6.       In
Section 8 of the Agreement in the fourth line, delete the date “August 31, 2002”
and substitute in lieu thereof the date “August 30, 2003”.

 

                                                                   7.       In
Section 11 of the Agreement change the address to which notices or other
communications are to be given to Employee from “3400 Royden Place, Charlotte,
NC  28226” to “5128 Fairlawn Crescent Court, Charlotte, NC  28226”.

 

8.                    All other terms and provisions of the Agreement shall
remain in full force and effect.

 

 

                      IN WITNESS WHEREOF, the parties hereto have executed this
Agreement in triplicate, all as of the day and year first above written.

 

 

FAMILY DOLLAR STORES, INC.

 

 

 

Attest

By

/s/ Howard R. Levine

 

 

 

President

 

/s/ George R. Mahoney, Jr.

 

 

 

Secretary

 

 

 

 

 

 

(Corporate Seal)

 

 

 

 

/s/ R. James Kelly

(SEAL)

 

 

R. James Kelly

 

Witness:

 

 

 

 

 

/s/ Janice B. Burris

 

 

 

 

 

2

--------------------------------------------------------------------------------

